CASSEL, Judge
(dissenting):
The critical factual issue, unresolved in this case at the beginning of the appellate process, and, I believe, still unresolved now, is whether or not the officer who receipted for the charge was in fact an officer exer*1016cising summary court-martial jurisdiction over the command. In this regard it is clear that the provisions of paragraphs 33 and 34, Manual for Courts-Martial, 1969 (Rev.), should be considered in determining the definition of the phrase “by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under section 815 of this title,” the operative language of Article 43(c), UCMJ. That was not done in this case.
In their effort to make what they believe are the Navy and Marine practices coincide, without receiving the benefit of having any facts presented on this issue, my brothers have taken the determination of what was clearly intended to be a ministerial function, i.e., the tolling of the statute of limitations, and, contrary to the clear legislative history, even as interpreted in United States v. Centeno, 17 M.J. 642 (N.M.C.M.R. 1983), placed a nexus requirement upon the propriety of that ministerial action rather than letting it be accomplished solely in accordance with normal military regulations and command structure as had been done previously.
The decision to have a statute of limitations is a policy one. Once that decision is made the policy behind any such statute is served best by a strict, mechanical, evenhanded interpretation of the facts involved. Predictability of result is of paramount importance. The majority here has eroded the predictability of our statute without the benefit of any factual presentation. So to an extent, I must agree with my brother, Judge May, that they are engaged in judicial rule making by substituting their regulation for the Commandant’s.